     Case 1:19-cv-00597 Document 35 Filed 08/28/20 Page 1 of 2 PageID #: 262




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                                    CIVIL ACTION NO. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,


       Defendants.

                                   JOINT STATUS REPORT

       On July 24, 2020, the parties in the above-captioned case filed a “Joint Status Report.” In

that Report, the parties represented to the Court that most, if not all, claims for unpaid medical

bills had been informally resolved. The parties asked for additional time to allow counsel for the

Defendants to assess a small number of remaining claims and to take action to resolve them. The

parties agreed to provide the Court with another status report by August 28, 2020.

       Without waiving any claims or defenses, the parties believe that this informal process

continues to bear fruit and the parties have continued to make progress in resolving claims.

       Defendants have assessed the claims forwarded by Plaintiffs and the parties believe that

the few remaining claims have either been resolved or are in the process of being resolved. The

parties request additional time to allow counsel for the Plaintiffs to contact all Plaintiffs in this

matter by mail and ask them to confirm or dispute whether their claims have been paid. Once
    Case 1:19-cv-00597 Document 35 Filed 08/28/20 Page 2 of 2 PageID #: 263




Plaintiffs’ counsel receives responses regarding all outstanding claims, but no later than October

2, 2020, the parties will submit another status report. This date will give sufficient time for

Plaintiff’s counsel to issue a letter, field telephone calls, and collect responses before submitting

the next status report.



Dated: August 27, 2020                        Respectfully Submitted,

                                                     /s/ Kevin F. Fagan               c
                                              Kevin F. Fagan, Esquire - WVSB No. 5216
                                              United Mine Workers of America
                                              18354 Quantico Gateway Drive, Suite 200
                                              Triangle, Virginia 22172
                                              (703) 291-2425
                                              (703) 291-2448 (fax)
                                              kfagan@umwa.org

                                              Timothy J. Baker – Pro Hac Vice
                                              United Mine Workers of America
                                              18354 Quantico Gateway Drive
                                              Triangle, VA 22172
                                              (703) 291-2418
                                              (703) 291-2448 (fax)
                                              tjbaker@umwa.org

                                              Counsel for Plaintiffs

                                              /s/ Chris Schroeck
                                              Chris Schroeck, Esq. (WV Bar #13686)
                                              302 S. Jefferson Street
                                              Roanoke, VA 24011
                                              Phone: (540) 492-4080, x211
                                              Cellular: (540) 986-5354
                                              Fax: (540) 301-1370
                                              chris.schroeck@bluestone-coal.com

                                              Counsel for Defendants




                                                -2-
